Citation Nr: 0123686	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from December 1950 to 
December 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the veteran's claim 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that he sustained a minor injury of his 
low back injury in service, which he believes resulted in 
simple back strain.  He asserts that he began to experience 
episodes of dull low back pain in approximately the middle of 
1952.  He believes that his duties as a cook in service, 
which involved heavy lifting, contributed to his low back 
problems.  

The veteran's service medical records were apparently 
destroyed by fire at the National Personnel Records Center.  
His representative has requested that a search for 
alternative records be undertaken.  However, to date, the 
veteran has not alleged that he received treatment for his 
low back during service.

The post-service medical evidence of record includes a 
February 1984 statement from J. S. Siegel, D. O., which 
indicates that he treated the veteran from 1958 to 1979 for 
intermittent lumbosacral strain and nervous exhaustion.  

Also of record is a September 1986 statement from Rita 
Brinker, D. C., which indicates that she treated the veteran 
from 1952-53 for an unstable low back and that the veteran 
was then referred back to his personal physician for further 
treatment.   

Additionally, a January 2000 statement from Jack L. Murray, 
D. C., indicates that the veteran had been under his care 
since 1982 for spinal complaints and that the veteran had 
previously been under the care of Dr. McKenzie.  He further 
reported that the veteran gave a history emotional and 
physical problems since August 1951 when he was involved in 
an explosion on an obstacle course which left him semi-
conscious.  Dr. Murray also expressed his opinion that it was 
possible that the veteran's physical problems were related to 
the accident in 1951. 

Although the foregoing medical statements relate to low back 
treatment from 1952 to 2000, the earliest of the statements 
is dated more than 20 years following the veteran's discharge 
from service.  In the Board's opinion, actual treatment 
records from these health care providers could be of greater 
probative value than the statements submitted thus far.  

The record reflects that the RO informed the veteran that it 
would obtain treatment records on his behalf if requested to 
do so.  Although the veteran has not requested the RO to 
obtain treatment records on his behalf, his representative 
has requested the RO to obtain pertinent treatment records 
but the RO has failed to comply with that request.  

Finally, the Board notes that the veteran has not been 
provided a VA examination to determine if he currently has a 
low back disability which is etiologically related to 
service.

In light of these circumstances, the Board must conclude that 
further development is required to comply with the VCAA and 
the implementing regulations.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
provide current addresses for Rita 
Brinker, D. C.; J. S. Siegel, D. O.; J. 
L. Murray, D. C.; and Dr. McKenzie.  He 
should also be requested to provide the 
names, addresses and approximates dates 
of treatment or evaluation for any other 
health care providers who have treated or 
evaluated him for any low back problems 
since his discharge from service.  When 
the requested information and appropriate 
authorization have been received, the RO 
should attempt to obtain a copy of all 
indicated records which are not already 
of record.  

2.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.  

3.  The RO should also request the 
veteran to indicate whether he received 
any treatment for his low back during 
service, and if so to provide information 
concerning the circumstances of the 
treatment, to include the locations and 
approximate dates.  If the veteran 
alleges treatment, the RO should 
undertake any indicated development to 
obtain alternative service records, such 
as morning reports. 

4.  The veteran should then be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  Before 
completing the examination report, the 
examiner must review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  Any 
indicated studies should be performed.  
With respect to each currently present 
disorder of the veteran's low back, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder originated during 
service or is otherwise etiologically 
related to service.  The supporting 
rationale for the opinion must also be 
provided.  

5.  Then, the RO should ensure that the 
above development has been completed in 
full and should undertake any other 
development it determines to be required 
to comply with the VCAA and the 
implementing regulations.  

6.  Then, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
requisite opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


